DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 has been amended to remedy the antecedent basis issue.  The rejection under 35 U.S.C. 112(b) of Claim 2 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over SONG (US 20170043617 A1) (with priority from KR1020140048946) in view of WERDEN (WO 2007092775 A2), further in view of OZAWA (US 20100220946 A1).
As to claim 1, SONG teaches a wheel bearing device comprising: an outer member including an outer raceway face that is formed on an inner circumference of the outer member (Figure 8 teaches an outer member (outer race, 130) that has an inner circumference where bearing members (rolling elements, 140) travel. ¶0073 teaches an outer raceway is formed on the inner circumferential surface of the outer race (130).); an inner member including an inner raceway face that is formed on an outer circumference of the inner member (Figure 8 teaches an inner member (inner race, 120) that has an outer circumference where bearing members (rolling elements, 140) travel. ¶0073 teaches an inner raceway is formed on the outer circumferential surface of the inner race (120).); and a plurality of rolling elements that are interposed between the outer raceway face of the outer member and the inner raceway face of the inner member (Figure 8 teaches rolling elements (140).), the wheel bearing device further comprising a spline hole that is formed in a through hole of the inner member. (Figure 8 teaches a splined section (122) that is in the bore of the inner member (120) ¶0120 teaches that the spline (122) extends inward from the inner race axially.)
SONG does not disclose the spline hole includes a guide groove that is formed on an inner circumference of the spline hole, the guide groove through which a guide plate of a finishing broach is to be run.  SONG does disclose finishing of the spline hole. (¶0131 teaches the broaching of the axial spline (122) and ¶0137 teaches the spline is reprocessed (interpreted as finished) via broaching.) SONG additionally is silent regarding the inner member includes a phase matching portion that is formed on an inner-side end face of the inner member and recessed at an outer side of the inner member.
However, WERDEN teaches spline holes are known to include a guide groove that is formed on an inner circumference of the spline hole, the guide groove through which a guide plate of a finishing broach is to be run. (Figure 2 teaches the workpiece (female splined shaft, 10) with an existing spline (16) has a guide groove (keyway, 18).  Page 3 teaches that the workpiece is provided with the splines and keyway. Figure 4 teaches the tool (22) has a guide plate (guide key, 26). Page 4, ¶2 teaches the broach (22) has a guide key (26) that is adapted to fit within the keyway (18) of the shaft (10) in order to position the broach (22).) WERDEN additionally discloses the inner member includes a phase matching portion that is formed on an inner-side end face of the inner member and recessed at an outer side of the inner member. (WERDEN, Figure 2 teaches the workpiece (10) has an opening at the end face (keyway, 18) that forms a phase matching portion.  The keyway (18) is open at the end face of the workpiece (10).  Application of the technique from WERDEN results in this phase member on the inner member of SONG.)
One of ordinary skill would have been motivated to apply the known keyway alignment technique of WERDEN to the splined aperture creation method of SONG in order to initially position the broach so that the broach is in proper alignment about its longitudinal axis relative to the internal bore of the workpiece. (WERDEN, Page 4, ¶2)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known keyway alignment technique of WERDEN to the splined aperture creation method of SONG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
SONG in view of WERDEN does not explicitly disclose the phase matching portion is formed in a shape where an inner-side opening end of the guide groove spreads radially outward.
However, OZAWA teaches a phase matching portion is formed in a shape where an inner-side opening end of the guide groove spreads radially outward. (Figures 10A-12B teach the internal surface of the hole portion (22) of the hub (1) has a tapered area (guide recess portions, 44a) that spreads outward.  ¶0100 teaches these recess portions (44a) receive the end surfaces (35a) of the inner spline.  ¶0133 teaches that the gaps (C1-C2 in Figures 4a-4c) allow for easy fitting of the projecting portions into the guide recessed portions.)
One of ordinary skill in the art would have been motivated to combine the tapered entrance portion of OZAWA with the keyway of WERDEN in order to easily fit the projection of WERDEN into the keyway.  (¶0133 of OZAWA states that the gaps in the recessed portions allows for easy fitting of the projecting portions into the recessed portions.)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the tapered entrance portion of OZAWA with the keyway of WERDEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

As to claim 2, SONG in view of WERDEN and OZAWA teaches the wheel bearing device according to claim 1, wherein the guide groove is formed of a plurality of recesses that are adjacent to each other and are circumferentially connected to each other, the plurality of recesses being a part of recesses that form an uneven shape. (WERDEN, Figure 2 teaches the guide groove (18) is formed from the recesses between the peaks of two splines.  The opening is the size of multiple of the surrounding recesses.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SONG (US 20170043617 A1) (with priority from KR1020140048946) in view of WERDEN (WO 2007092775 A2) and OZAWA (US 20100220946 A1), as applied in claim 1 above, further in view of REF ‘O’ (JP 5768969 B2) (REF ‘O’ on PTO-892 dated 18 June 2021).
As to claim 4, SONG in view of WERDEN teaches the wheel bearing device according to claim 1, wherein the guide plate includes a cross-sectional face. (WERDEN, Figure 4 teaches a guide plate (26) that has a face.)
WERDEN does not explicitly disclose the guide plate includes a cross-sectional face that is formed to be inclined toward a side face of the guide groove, and as the guide plate goes into the guide groove, a gap between the cross-sectional face of the guide plate and the side face of the guide groove is gradually reduced.
However, REF ‘O’ teaches the guide plate includes a cross-sectional face that is formed to be inclined toward a side face of the guide groove (Figures 1-3 teach various embodiments of the guide plate (protrusion guide part, 6) where it has a tapered face (formed by sloped portions (24)), which is interpreted as being inclined toward a side face of the guide groove.), and as the guide plate goes into the guide groove, a gap between the cross-sectional face of the guide plate and the side face of the guide groove is gradually reduced. (¶0020 teaches the device is centered according to the guide portion (6), then gradually fitted with the work groove tooth (interpreted as the guide groove) surface and the side inclined portion (24) are gradually fitted (this is interpreted as the gap between the guide plate (6) and the side face of the guide groove being reduced).
One of ordinary skill in the art would have been motivated to combine the known sloped face guide structure of REF ‘O’ with the guide of WERDEN in order to gradually perform centering in the circumferential direction (‘O’ ¶0020) that is highly accurate (‘O’ ¶0021)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known sloped face guide structure of REF ‘O’ with the guide of WERDEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over SONG (US 20170043617 A1) (with priority from KR1020140048946) in view of OHTSUKI (EP 2113394 B1), further in view of WERDEN (WO 2007092775 A2) and OZAWA (US 20100220946 A1).
As to claim 5, SONG teaches a method for manufacturing a wheel bearing device, the wheel bearing device including: an outer member having an outer raceway face that is formed on an inner circumference of the outer member (Figure 8 teaches an outer member (outer race, 130) that has an inner circumference where bearing members (rolling elements, 140) travel. ¶0073 teaches an outer raceway is formed on the inner circumferential surface of the outer race (130).); an inner member having an inner raceway face that is formed on an outer circumference of the inner member (Figure 8 teaches an inner member (inner race, 120) that has an outer circumference where bearing members (rolling elements, 140) travel. ¶0073 teaches an inner raceway is formed on the outer circumferential surface of the inner race (120).); and a plurality of rolling elements that are interposed between the outer raceway face of the outer member and the inner raceway face of the inner member (Figure 8 teaches rolling elements (140).), the method for manufacturing the wheel bearing device comprising: forming a spline hole by running a forming broach through a through hole of the inner member (¶0131 teaches the broaching of the axial spline (122).); providing a heat treatment to the outer raceway face, the inner raceway face, and the spline hole; and finishing an uneven shape of the spline hole at high accuracy by running a finishing broach through the spline hole after the providing of the heat treatment. (¶0137 teaches the spline is reprocessed via broaching after heat treatment steps.)
SONG does not disclose providing a heat treatment to the outer raceway face.
However, OHTSUKI (Figures 1 and 2) teaches providing a heat treatment to the outer raceway face (¶0010 teaches at least one of the outer and inner members are hardened via thermal refinement.  ¶0038 teaches induction hardening of the outer member.)  In addition to the inner raceway face and splined area (¶0049 teaches the area between the seal land (22) and the inwardly stepped area (1b) is hardened by induction heating.  ¶0044 teaches the hardening of the inner peripheral surface of the hub, where the serrations (interpreted as splines) are formed.) on a bearing assembly. 
One of ordinary skill in the art would have been motivated to apply the known outer race thermal treatment from OHTSUKI to the heat treatment method of SONG in order to harden the rolling surfaces of the outer and inner members to predetermined hardness. (OHTSUKI ¶0010).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known outer race thermal treatment from OHTSUKI to the heat treatment method of SONG because it has been 
SONG does disclose finishing of the spline hole. (¶0131 teaches the broaching of the axial spline (122) and ¶0137 teaches the spline is reprocessed (interpreted as finished) via broaching.) SONG is silent regarding the inner member includes a phase matching portion that is formed on an inner-side end face of the inner member and recessed at an outer side of the inner member.
However, WERDEN teaches spline holes are known to include a guide groove that forms a phase matching portion that is formed on an inner circumference of the spline hole. (Figure 2 teaches the workpiece (female splined shaft, 10) with an existing spline (16) has a guide groove (keyway, 18).  Page 3 teaches that the workpiece is provided with the splines and keyway. Figure 4 teaches the tool (22) has a guide plate (guide key, 26). Page 4, ¶2 teaches the broach (22) has a guide key (26) that is adapted to fit within the keyway (18) of the shaft (10) in order to position the broach (22).) WERDEN additionally discloses the inner member includes a phase matching portion that is formed on an inner-side end face of the inner member and recessed at an outer side of the inner member. (WERDEN, Figure 2 teaches the workpiece (10) has an opening at the end face (keyway, 18) that forms a phase matching portion.  The keyway (18) is open at the end face of the workpiece (10).  Application of the technique from WERDEN results in this phase member on the inner member of SONG.)
One of ordinary skill would have been motivated to apply the known keyway alignment technique of WERDEN to the splined aperture creation method of SONG in (WERDEN, Page 4, ¶2)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known keyway alignment technique of WERDEN to the splined aperture creation method of SONG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
SONG in view of WERDEN does not explicitly disclose the phase matching portion is formed in a shape where an inner-side opening end of the guide groove spreads radially outward.
However, OZAWA teaches a phase matching portion is formed in a shape where an inner-side opening end of the guide groove spreads radially outward. (Figures 10A-12B teach the internal surface of the hole portion (22) of the hub (1) has a tapered area (guide recess portions, 44a) that spreads outward.  ¶0100 teaches these recess portions (44a) receive the end surfaces (35a) of the inner spline.  ¶0133 teaches that the gaps (C1-C2 in Figures 4a-4c) allow for easy fitting of the projecting portions into the guide recessed portions.)
One of ordinary skill in the art would have been motivated to combine the tapered entrance portion of OZAWA with the keyway of WERDEN in order to easily fit the projection of WERDEN into the keyway.  (¶0133 of OZAWA states that the gaps in the recessed portions allows for easy fitting of the projecting portions into the recessed portions.)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the tapered entrance portion of OZAWA with the keyway of WERDEN because it has been held to be prima facie obvious to combine prior art elements according to known methods to obtain predictable results.  See MPEP 2143 (I)(A).

As to claim 6, SONG in view of OHTSUKI, WERDEN and OZAWA teaches the method for manufacturing the wheel bearing device according to claim 5, wherein the finishing of the uneven shape fitting a guide plate of the finishing broach into a guide groove that is formed on an inner circumference of the spline hole. (WERDEN, Figure 2 teaches the workpiece (female splined shaft, 10) with an existing spline (16) has a guide groove (keyway, 18).  Page 3 teaches that the workpiece is provided with the splines and keyway. Figure 4 teaches the tool (22) has a guide plate (guide key, 26). Page 4, ¶2 teaches the broach (22) has a guide key (26) that is adapted to fit within the keyway (18) of the shaft (10) in order to position the broach (22).)

Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.
Applicant argues that “the recess portion 44a of Ozawa does not correspond to a phase matching portion that is formed on an inner-side end face of the inner member 
Examiner respectfully asserts that although OZAWA may not expressly disclose the same location of the phase matching portion as claimed, it is the combination of references in the 103 rejection that arrives at the claimed location.  As shown in Figure 1 of WERDEN, the “guide groove” (keyway (18)) extends all the way to the inner side end face of the workpiece, such that when combined with SONG, the same structure is a predictable result.  Next, the combination of OZAWA with the other two references was intended to modify the existing keyway structure of the combined SONG in view of WERDEN.  The combination at this location on the workpiece (at the inner side end face) is motivated by OZAWA, where in ¶0133 the gaps (44A) are explained as being useful for easily fitting projecting portions.  The guide key (26) of WERDEN is interpreted as an analogous projecting portion that would be aided in fitting by applying the known tapered entrance technique from OZAWA to the keyway entrance of WERDEN.

Applicant also states “Applicant respectfully submits that Ozawa only discloses that the recess portion 44a is only provided for expanding the groove, and does not disclose or suggest that a phase matching portion is provided so that a position of the 
Examiner respectfully asserts that the advantageous effect of the phase matching portion is not currently claimed, and that applying the technique of OZAWA to the keyway entrance of WERDEN would additionally achieve that same advantage.

Applicant’s arguments pertaining to the rejection of Claim 5 (on pages 6-7 of the remarks) are convincing.  However, a new rejection is set forth using SONG (US 20170043617 A1) (with priority from KR1020140048946) in view of OHTSUKI (EP 2113394 B1), further in view of WERDEN (WO 2007092775 A2) and OZAWA (US 20100220946 A1).
Examiner’s rebuttal regarding claim 1 (previous claim 3) applies to the new combination applied in the new rejection of Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        21 October 2021